 Case 3:19-cr-02064-LAB Document 15-1 Filed 08/02/19 PageID.18 Page 1 of 2



 1   Victor N. Pippins, Jr. Bar No. 251953
     victor@pippinslaw.com
 2   LAW OFFICE OF VICTOR PIPPINS
     225 Broadway, Suite 2100
 3   San Diego, California 92101
     Telephone: 619-239-9467
 4
     Attorneys for Defendant
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  CASE NO. 19CR2064-LAB
12                   Plaintiff,                 DECLARATION OF VICTOR
                                                PIPPINS
13   v.
14   JESSICA GOMEZ,
15                   Defendant.
16
17         I , Victor Pippins, declare and state as follows:
18         1. I am the court appointed counsel for defendant Jessica Gomez.
19         2. I am seeking the Court’s permission to file a Motion to Compel
20            Discovery, requiring the government to provide relevant evidence which
21            it possesses.
22         3. I have informally requested this evidence from AUSA Jill Streja. While I
23            do not doubt AUSA Streja’s diligence in seeking to locate and produce
24            this evidence, I have still not received it. Given the fast approaching trial
25            doubt, I now seek the Court’s assistance in hearing, and ruling upon, my
26            request for discovery.
27         4. The requested evidence is critical to the presentation of Ms. Gomez’s
28            case, and may very well constitute Brady evidence. Despite the fact that
     Case 3:19-cr-02064-LAB Document 15-1 Filed 08/02/19 PageID.19 Page 2 of 2



     1           my motion is being filed later than permitted by the Court’s chamber’s
     2           rules, the interests of justice are only served if the Court permits this
     3           motion to compel discovery to be litigated and ruled on.
     4
         DATED: August 1, 2019
     5
     6                                                 By:
     7
     8
     9                                                  Victor Pippins
                                                        Counsel for Jessica Gomez
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
W

                                                   2                      CASE NO. 19CR2064-LAB
